Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2022 has been considered and placed of record in the file.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 1, 29, 35 and 41:
“
transmitting, based at least in part on a carrier aggregation configuration associated with a first component carrier and a second component carrier, a first reference signal to a second device over a first beam using the first component carrier during a first time interval;
transmitting, based at least in part on the carrier aggregation configuration, a second reference signal to the second device over a second beam using the second component carrier during a second time interval that at least partially overlaps with the first time interval;
receiving, at a first device, a response from the second device that is based at least in part on a beam correlation metric that is based at least in part on the first reference signal and the second reference signal; and
transmitting signaling comprising parameters to enable carrier aggregation at the second device, the parameters associated with the carrier aggregation configuration based at least in part on the response from the second device.
”
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 15, 30, 39 and 45:
“
receiving, at a first device, a first reference signal from a second device over a first beam using a first component carrier during a first time interval;
receiving, at the first device, a second reference signal from the second device over a second beam using a second component carrier during a second time interval that at least partially overlaps with the first time interval;
transmitting a response to the second device based at least in part on a beam correlation metric that is based at least in part on receiving the first reference signal over the first beam and receiving the second reference signal over the second beam; and
transmitting signaling comprising parameters to enable carrier aggregation at the first device to communicate with the second device according to carrier aggregation configuration parameters, transmitting the signaling being based at least in part on transmitting the response to the second device.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632